Motion by respondents Arnold Fowler and Thelma B. Fowler to stay appellant from proceeding with the sale of the premises which are the subject of this action, pending application by said respondents for reargument or pending their appeal to the Court of Appeals from an order of this court made November 23, 1964 reversing a judgment of the Supreme Court, Suffolk County. The motion will be treated as one for reargument and for a stay pending reargument or pending appeal to the Court of Appeals. The motion is denied in all respects. Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.